USDC SDNY

UMENT
KIRKLAND & ELLIS LLP SL ECAOUNCAULY FILED

AND AFFILIATED PARTNERSHIPS

DOC #: ee
DATE FILED: 11/12/2019

 

601 Lexington Avenue
New York, NY 10022

Stefan Atkinson, P.C. United States
To Call Writer Directly: Facsimile:
+1212 446 4803 +1212 446 4800 +1212 446 4900

stefan.atkinson@kirkland.com
www.kirkland.com

November 8, 2019

VIA CM/ECF AND EMAIL

The Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, NY 10007-1312

Re: Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co., et al.,
Case No. 19-cv-7069 (AT) (S.D.N-Y.)

Dear Judge Torres:

I write on behalf of Plaintiffs Liqui-Box, Inc. and Liqui-Box Holdings, Inc. and
Additional Counterclaim Defendant Olympus Growth Fund VI, L.P. (together, “Plaintiffs”), in
the above-captioned matter. Plaintiffs respectfully request the Court’s authorization to file under
seal the attached memorandum of law in opposition to Defendants’ motion to exclude expert
testimony of Kevin J. Arquit, which would disclose, in whole or in part, material designated by
the parties as “Confidential” and/or “Highly Confidential” under the September 3, 2019
Stipulated Confidentiality and Protective Order [Dkt. #36] (the “Protective Order’). For such
filings, the Protective Order requires the parties to file under seal first, and then exchange
redactions for a proposed public version of the filing shortly thereafter. (Protective Order
{ 8(b).)

 

Sincerely,
GRANTED.

/s/ Stefan Atkinson
SO ORDERED. Stefan Atkinson, P.C.

Dated: November 12, 2019
New York, New York

O9-

ANALISA TORRES
United States District Judge Munich PaloAlto Paris Sanfrancisco Shanghai Washington, D.C.
